DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-22, in the reply filed on 28 October 2022 is acknowledged.  The traversal is on the ground that the Office has not demonstrated a serious burden exists in examining all the pending claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement mailed on 31 August 2022 meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 October 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0285780).
Considering claims 5 and 21, Park teaches a touch sensor (abstract) for a display device (Paragraph 32) comprising a substrate (150) first electrode (110), trace bridging electrode (140) thereon covering (110) and substrate (150) (Paragraphs 34-35; Figure 3 – reproduced below).  The first electrode may be silver nanowire, a metal, mesh, etc. (Paragraph 45) and the trace bridge electrode may be a similar material (Paragraph 51).  The device may comprise first and second trace patterns (Paragraph 16) and the use of plural traces are taught (Paragraph 74) and the traces are formed of metal (Paragraph 75).  Passivation layer (170) is taught to cover (140) (Paragraph 54).  This is considered to teach a substrate, a silver nanowire layer, a metal layer comprising a metal mesh and a plurality or traces, and a cover layer.

    PNG
    media_image1.png
    196
    592
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed stacking structure and touch sensor this would have been obvious to one of ordinary skill in the art in view of the teachings of Park as this is considered a conventionally known combination of layers known to afford touch sensors and one would have had a reasonable expectation of success.
Considering claim 6, Park teaches where the trace bridge electrode is a material similar to the first electrode (Paragraph 51) and includes silver, copper, etc. and alloys thereof (Paragraph 39).
Considering claim 7, Park teaches where the substrate may be PET, etc. (Paragraph 55-56).
Considering claim 8, Park is silent regarding the thickness of the electrode layers.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that there is no patentable distinction between the claimed device and that which is disclosed by Park, absent an objective showing.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0285780) as applied to claim 21 above further in view of Tsai (US 2015/0079372).
Considering claim 22, the teachings of Park as applied to claim 21 are outlined above.  Park teaches touch sensors comprising electrode layers.  However, Park does not teach where the electrode layers are formed on the top and bottom surfaces of the substrate. 
In a related field of endeavor, Tsai teaches transparent conductive structures comprising first and second mesh structures on the top and bottom surfaces of a substrate (abstract).  The structures are used as sensors for a touch device (Paragraph 3).  This is taught to afford a touch device with better sensitivity (Paragraph 70).
As both Park and Tsai teach sensors for touch devices they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify teachings of Park and to combine the electrode layers on both sides of the substrate as taught by Tsai as this is known to afford better sensitivity and one would have had a reasonable expectation of success.  This is considered to render obvious the use of the structure of the conductive layers taught by Park on both sides of the substrate as taught by Tsai.

Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Park as outlined above.  However, Park does not teach or suggest the stacking structure with the materials disposed as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784